DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 05/20/2022. Claims 2, 19-28, 51, and 53 are currently amended. Claims 1-54 are currently pending, and claims 2, 19-28, 51, and 53 are being examined. 
Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, “each lens comprising” in line 2 should read -each standard contact lens-, “surface of a first lens” should read -surface of a first standard contact lens-, “concentrically with a second lens” should read -concentrically with a second standard contact lens-, and “added to the second lens are alternating layers of medicament and lenses” should read -added to the second standard contact lens are alternating layers of medicament formulation and standard contact lenses-
Moreover, in claim 2, the limitation “each lens comprising an outer surface and an inner surface, and at least one layer of medicament formulation” is unclear and appears to suggest that each lens also comprises one layer of medicament formulation, which is not described in the specification, thus is it recommended to be replaced with -each lens comprising an outer surface and an inner surface, and wherein the ocular agent delivery device further includes at least one layer of a medicament formulation-
Further regarding claim 2, “such that the agent delivery device comprises from 1-4 lenses and from 104 medicament formulations” should read -such that the agent delivery device comprises from 1-4 standard contact lenses and from 1-4 layers of medicament formulation”
Regarding claim 53, the limitation “the agent-containing device” should read -the ocular agent delivery device-, and “the eye surface of a user” should read -an eye surface of a user-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 19-28, 51, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2, 19, and 53 have been amended to replace the language of “comprising of” with “consisting of” and posits that support for the amendments is found in the abstract and paragraphs 0020, 0073, and 0081 of the specification (see applicant’s remarks). However, no support is shown for an ocular agent delivery device consisting of the limitations recited in claims 2, 19, and 53, but rather the specification suggests that the embodiments of the invention comprise the limitations recited in claims 2, 19, and 53. 
Therefore, claims 2, 19, and 53 are considered to include new matter not previously disclosed within the specification.
The remaining claims are rejected as being dependent on rejected independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 19-28, 51, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 19, and 53 recite the limitation “standard contact lenses”  and “standard manufactured contact lens” to further clarify the scope of the invention. However, the metes and bounds of a “standard contact lens” has not been disclosed within the specification, and the difference between a “standard contact lens” and a non-standard contact lens is unclear. For the purpose of examination, a “standard contact lens” will be interpreted as a contact lens that does not have additional structures built in.
Claim 2 further recites the limitation “such that the agent delivery device comprises from 1-4 lenses and from 1-4 medicament formulations”. It is unclear how the agent delivery device can comprise of 1 lens when the ocular agent delivery device consists of “at least two layers of standard contact lenses”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least 2 layers of standard contact lenses”, and the claim also recites “comprises from 1-4 lenses” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further, as the claim further recites “added to the second lens are alternating layers of medicament and lenses”, the ocular agent delivery device would need at least one additional contact lens and at least one additional medicament formulations, such that the device needs at least 3 lenses and at least 2 medicament formulation. For the purpose of examination, the limitation will be interpreted as the agent delivery device comprising from 3-4 lenses and from 2-4 medicament formulations. 
The remaining claims have been rejected by virtue of being dependent on claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 19-20, 25-28, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi in view of Barre (US 20150062528 A1).
Regarding claim 2, as best understood, Doshi discloses an ocular agent delivery device (abstract) comprising of an assembly of at least two layers of standard contact lenses (fig. 8, contact lens and barrier layers 1 and 2, paragraph 0188 “A variety of materials are known in the art for making contact lenses… Preferred materials include, but are not limited to, acrylics, silicones, polyvinylalcohols, and combinations thereof”, paragraph 0140, “The barrier layer can include a polymer… preferable polymers include, but are not limited to silicone, polyhydroxyethylmethylacrylates (polyhema, PVA [polyvinyl alcohols], poly-n-vinyl pyrolidone, and polycarbonates”. NOTE: Since the contact lens and the barrier layers 1 and 2 are both made of polyvinyl alcohols or silicone, barrier layers 1 and 2 can be considered to be a second contact lens and furthermore, the barrier layers would also serve as standard contact lens since both the contact lens layer and the barrier layers create a lens device with a clear optical zone (see fig. 8, clear optical zone at the center of the device) . Further, barrier layers 1 and 2 are considered as a “standard” contact lens because it does not have built in components), each lens comprising an outer surface and an inner surface (see annotated fig. 8 below, rear surface of contact lens is an outer surface, and an front surface of contact lens is an inner surface, while rear surface of barrier layers 1 and 2 is an inner surface, while the front surface is an outer surface) and at least one layer of a medicament formulation (fig. 8, Drug 1 and Drug 2 in Drug Reservoir Layer), said medicament formulation selected from a liquid (paragraph 0135, “The drug can be provided or released from the drug receiving layer and coating of the present invention in an emulsion, water-in-oil emulsion…” an emulsion is a type of liquid)
in which the inner surface of a first lens (fig. 8, contact lens) is treated with a layer of a first and second medicament formulation (fig. 8, drug reservoir layer with drug 1 and drug 2, the drug reservoir layer with the drug inside creates “a layer of medicament formulation”), and covered concentrically with a second lens (fig. 8, Barrier Layer 1 and Barrier Layer 2), 
    PNG
    media_image1.png
    171
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    822
    media_image2.png
    Greyscale

	With respect to the language “consisting of”, Doshi’s device includes a drug reservoir layer structure ([0097]), and  Doshi fails to teach wherein the inner surface of a first lens is treated with a layer of a first medicament formulation wherein the ocular agent delivery device comprises from 3-4 lenses (as best understood) and from 2-4 layers of medicament formulations.
	However, Barre teaches a contact lens (abstract) wherein a fluid 301 can be contained without the use of an additional reservoir structure (fig. 5, fluid 301 between optical pieces 102 and 202).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Doshi such that the layer of medicament formulation  to be included between layers of standard contact lens  without the drug reservoir layer structure (such that Doshi consists of the above limitations), as taught and suggested by Barre, for the purpose of reducing multiple steps required to form the device, thereby assisting in reducing production costs.
	Moreover, another embodiment disclosed in Doshi teaches wherein the ocular agent delivery device can have three lenses (fig. 4, contact lens as a first lens, barrier layer 1 as a second lens, and barrier layer 2 as a third lens, see paragraphs 0140 and 0188 as described above) and have two layers of medicament formulations (fig. 4, drug 1 reservoir layer 1 and drug 1 reservoir layer 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in figure 8 of Doshi such that the device comprises from 3-4 lenses and from 2-4 layers of medicament formulations for the purpose of providing a suitable structure that provides intermittent drug release for an extended period of time (see Doshi, paragraph 0383), thereby allowing the contact lenses to stay within the eye of a user for a longer period of time, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ 8.
Regarding claim 19, Doshi discloses a two-lens ocular agent delivery device (fig. 8, contact lens and barrier layers 1 and 2, paragraph 0188 “A variety of materials are known in the art for making contact lenses… Preferred materials include, but are not limited to, acrylics, silicones, polyvinylalcohols, and combinations thereof”, paragraph 0140, “The barrier layer can include a polymer… preferable polymers include, but are not limited to silicone, polyhydroxyethylmethylacrylates (polyhema, PVA [polyvinyl alcohols], poly-n-vinyl pyrolidone, and polycarbonates”. NOTE: Since the contact lens and the barrier layers 1 and 2 are both made of polyvinyl alcohols or silicone, barrier layers 1 and 2 can be considered to be a second contact lens), wherein each lens is a standard manufactured contact lens (fig. 8, contact lenses as described above are “standard” since they do not have further built-in components. NOTE: “standard manufactured” is treated as a product-by-process limitation) consisting of:
an inner lens (fig. 8, contact lens) comprising a lens body, a front surface, a rear surface, and a side surface (see annotated fig. 8 below), 
an outer lens (fig. 8, barrier layers 1 and 2) comprising a lens body, a front surface, a rear surface, and a side surface (see annotated fig. 8 below), and 
wherein said inner lens (fig. 8, contact lens) is positioned closer to an eyeball of an eye of a user than is said outer lens to the eyeball during use (fig. 8, barrier layers 1 and 2); and
at least one agent-delivering or agent-containing film or layer (fig. 8, drug reservoir layer with drug 1 and drug 2) comprising a front surface, a rear surface, a side edge (see annotated fig. 8 below), and at least one agent or drug (paragraph 0218 “The coating of the present invention includes a drug reservoir layer, which includes at least one drug for later release into or onto a subject at the locus where the medical device is provided to a subject.”, fig. 8 has two medicaments drug 1 and drug 2), 
wherein said at least one agent-containing layer (fig. 8, drug reservoir layer) is dimensioned and configured to fit between said inner lens and said outer lens (fig. 8, drug reservoir layer fitting between inner lens and outer lens) when said inner lens and said outer lens are positioned proximate one another (fig. 8, contact lens and barrier layers 1 and 2 proximate to each other) for use such that said front surface of said inner lens is proximate to said rear surface of said outer lens positioned between said inner lens and said outer lens during use,
and wherein said at least one agent or drug effects at least one desirable effect to the eye or other body part, organ or tissue of the user via the eye during use (paragraph 0026, “A third aspect of the present invention is a method of using a medical device of the present invention to treat or prevent a disease, disorder, or condition”).
But is silent to wherein the inner lens, the outer lens, or the at least one agent-delivering or agent-containing film or layer has a convex configuration when viewed from a side view going from said rear surface toward said front surface.

    PNG
    media_image3.png
    171
    657
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    297
    822
    media_image4.png
    Greyscale

However, Barre teaches wherein the several layers 102 202 and 301 of a multi layered contact lens have a convex configuration when viewed from a side view going from the rear surface toward the front surface (fig. 5, ultra-thin optical piece 102 and 202 and saline 301 in between have a convex configuration from the bottom surface towards the top surface).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the inner lens, outer lens, and the agent containing layer disclosed in Doshi by making them have a convex configuration when viewed from a side, as taught by Barre, for the purpose of providing a suitable surface for the contact lens to rest upon the eye of the user by configuring to the shape of the eye of the user, thereby ensuring that the contact lens stays in place during use. 
Regarding claim 20, Doshi discloses the device wherein said at least one agent or drug is at least one member selected from an antimicrobial agent (paragraph 0137, “In essence, virtually any drug can be useful in the present invention and an enumerated listing is beyond the scope of this document.”, paragraph 0272, “a printable formulation can also include at least one anti-microbial agent…”).
Regarding claim 25, Doshi discloses the device further comprising a carrier (paragraph 0134, “Nanoencapsulation of drugs is known in the art… non-limiting examples of nanoencapsulation materials include… polymeric nanoparticles), wherein said agent or drug is loaded into or onto said carrier (see Doshi, paragraph 0134, “The drug can be provided or released from the drug receiving layer and coating of the present invention in a nanoencapsulated with an encapsulation material in nanoparticles.”).
Regarding claim 26, Doshi discloses wherein the carrier is a natural polymer (see Doshi, paragraph 0132, “Preferred encapsulation materials include, but are not limited to… gelatin…” gelatin is a natural polymer).
Regarding claim 27, Doshi is silent to wherein the outer lens is larger than the inner lens such that a rear surface diameter and a front surface diameter of said outer lens are greater than a rear surface diameter and a front surface diameter, respectively of the inner lens.
However, Barre teaches wherein the outer lens (fig. 5, ultra-thin optical piece 102) is larger than the inner lens (fig. 5, ultra-thin optical piece 202) such that a rear surface diameter and a front surface diameter of said outer lens are greater than a rear surface diameter and a front surface diameter, respectively, of the inner lens (see annotated fig. 5 below).

    PNG
    media_image5.png
    285
    1018
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lenses disclosed in Barre to have the outer lens be larger than the inner lens such that a rear surface diameter and a front surface diameter of said outer lens are greater than a rear surface diameter and a front surface diameter, respectively of the inner lens, as taught by Barre, for the purpose of providing a suitable cover of the medicament from the outside environment since the applicant places no criticality on the sizes of the two lenses (see specification, paragraph 0064, “In one non- limiting example, the second or outer cover lens (360) is larger than the first or inner lens (310) such that the rear surface diameter and front surface diameter of the second or outer lens (360) are greater than the rear surface diameter and front surface diameter, respectively, of the first or inner lens (310). As another non-limiting example, the first or inner lens (310 and the second or outer cover lens (360) are substantially or exactly the same in size such that the rear surface diameter and front surface diameter of the second or outer lens (360 are substantially or exactly the same as the rear surface diameter and front surface diameter, respectively, of the first or inner lens (310).”), and it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 28, Doshi, as modified by Barre, discloses substantially the device of claim 19, but is silent to wherein a thickness of said lens body of said inner lens is greater than a thickness of said lens body of said outer lens.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the lenses disclosed in Doshi by making the lens body of the inner lens thicker than the lens body of the outer lens for the purpose of providing a sturdy base for the device to rest on the user’s eye since the applicant places no criticality on the thickness of the two lens bodies, as this configuration is mentioned as an “example” (see specification, paragraph 0064, “In another non-limiting example, the thickness of the lens body (320) of the first or inner lens (310) is greater than the thickness of the lens body (370) of the second or outer lens (360). As another non-limiting example, the thickness of the lens body 320 of the first or inner lens (310) is substantially or exactly the same as the thickness of the lens body (370) of the second or outer lens (360).”), and it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 51, Doshi, as modified by Barre, discloses a method of treating a disease or adverse condition of the eye (paragraph 0128, “For example, drug for the treatment or prevention of glaucoma would be provided with a contact lens”), said method comprising delivering a drug to an eye of a patient in need thereof by applying the device of claim 19 (see analysis of claim 19 above) to the eye (paragraph 0130, “One preferable aspect of the present invention is the delivery of a drug to the eye to treat or prevent or treat diseases, conditions, or disorders of the eye”, said device containing the drug or medicament on at least one agent-containing layer (fig. 8, drug reservoir layer).
Regarding claim 53, Doshi discloses an ocular agent delivery device (abstract) comprising of an assembly of
one or more standard contact lenses (fig. 11, contact lens, and barrier layers 1, 2, and 3 forming a contact lens, paragraph 0188 “A variety of materials are known in the art for making contact lenses… Preferred materials include, but are not limited to, acrylics, silicones, polyvinylalcohols, and combinations thereof”, paragraph 0140, “The barrier layer can include a polymer… preferable polymers include, but are not limited to silicone, polyhydroxyethylmethylacrylates (polyhema, PVA [polyvinyl alcohols], poly-n-vinyl pyrolidone, and polycarbonates”. NOTE: Since the contact lens and the barrier layers 1 and 2 are both made of polyvinyl alcohols or silicone, barrier layers 1, 2, and 3 can be considered to be a second contact lens. Further, barrier layers 1, 2, and 3 are considered as a “standard” contact lens because it does not have built in components), and 
one or more agents or drugs (fig. 11, drug receiving layer with drug), 
wherein said agents or drugs are formulated as a particle (paragraph 0237, “the drug provided in the coating layer or released therefrom can be virtually any drug, including but not limited to small molecule drugs or biological drugs as they are known in the art”) and 
wherein said agent or drug is distributed on a surface of at least one of the contact lenses (fig. 11, drug receiving layer on surface of contact lens), and wherein at least one said agent or drug provides at least one desirable effect to the eye or other body part, organ or tissue when the agent-containing device is applied to the eye surface of a user (paragraph 0130, “Preferred drugs that are anti-inflammatory that are used to treat diseases, disorders, and conditions of the eye include…”), said eye surface including the cornea and the inner eyelid (paragraph 0118, “the drug receiving layer can release drug towards the cornea or towards the eyelid when the contact lens is engaged with the eye”).
With respect to the limitation “consisting of”, Doshi’s device includes an additional drug receiving layer structure that holds the drug (paragraph 0121). 
However, Barre teaches a contact lens (abstract) wherein a fluid 301 can be contained without the use of an additional receiving layer structure (fig. 5, fluid 301 between optical pieces 102 and 202).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Doshi such that the layer of medicament formulation  to be included between layers of standard contact lens  without the drug reservoir layer structure (such that Doshi consists of the above limitations), as taught and suggested by Barre, for the purpose of reducing the steps required to form the device, thereby assisting in reducing production costs.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi in view of Barre as described in claim 20 above, and in further view of Grucza (US 3807398 A). 
Regarding claim 21, Doshi, as modified by Barre, disclose substantially the device disclosed in claim 20, but is silent to wherein said antibacterial/antimicrobial agent is at least one member selected from the group consisting of tetracycline, sulfonamides, ampicillin trihydrate, oxytetracycline, penicillin, chloramphenicol, and nystatin.
However, Grucza teaches that the use of penicillin is known in the art of ocular implants (col. 7, lines 16-20).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to replace the medicine disclosed in Doshi with penicillin, as taught by Grucza, for the purpose of providing a suitable medicine known in the art for treating bacterial infections, thereby allowing the device to treat specific diseases or adverse conditions.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi in view of Barre as described in claim 20 above, and in further view of Hussain (US 3960150 A). 
Regarding claim 22, Doshi, as modified by Barre, disclose substantially the device disclosed in claim 20, but is silent to wherein said tear modifying agent is at least one member selected from the group consisting of a calcium compound and a lipid compound.
However, Hussain teaches that compounds that use calcium compounds are known in the art of drug delivery to the eye (col. 14, lines 42-48, “Additionally, if desired, particles of a known drug carrier, such as… calcium carbonate… can be impregnated with the drug and encapsulated…”), NOTE: applicant defines calcium compounds as tear modifying agents, with CaCO3 as an example. See specification, paragraph 0096, “Tear modifying agents include for example, a calcium compound (such as one that includes at least one of CaCO3…).
Therefore, It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the medicament disclosed in Doshi to include a calcium compound, as taught by Hussain, for the purpose of providing a suitable carrier for the drug (see Hussain, col. 14, lines 42-48, “Additionally, if desired, particles of a known drug carrier, such as… calcium carbonate… can be impregnated with the drug and encapsulated…”), thereby allowing the drug dosage to be properly administered.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Doshi in view of Barre as described in claim 19 above, and in further view of Allphin (US 20120076865 A1).
Regarding claim 23, Doshi, as modified by Barre, discloses substantially the device disclosed in claim 20, but is silent to wherein said agent or drug is selected from a sustained-release type and a controlled release type.
However, Allphin teaches that controlled release type drugs are known in the art of drug delivery (paragraph 0025, “Formulations described herein are suited to the controlled release of high dose drugs that are highly water soluble”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention replace the drug disclosed in Doshi with a controlled release type drug, as taught by Allphin, for the purpose of providing an effective drug having a consistent dosage of a drug overtime with controlling release of high dose drugs (paragraph 0025, “Formulations described herein are suited to the controlled release of high dose drugs that are highly water soluble”).
Regarding claim 24, Doshi, as modified by Barre and Allphin, discloses wherein said controlled-release type is an agent rate-controlling formulation of said agent that provides a controlled release of said agent (see Allphin, paragraph 0031, “As used herein, the term “controlled release” describes a formulation, such as, for example, a unit dosage form, that releases drug over a prolonged period of time”).
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument “Applicant believes that the usual and customary definition of “standard” excludes the more complex, manufactures lens described by Doshi, referring to readily available, ready-to-wear, contact lenses in common use”, the examiner respectfully disagrees. While a “standard contact lens” is mentioned within the specification and abstract, it is still not readily apparent what a “standard contact lens” is, since the specification fails to further define what would comprehend as ‘standard contact lens’. As best understood by the examiner, the contact lenses disclosed in Doshi are considered to be “standard contact lenses” because they do not have built-in components within each contact lens.
In response to the argument “In addition, including the term ‘assembly’, as found in the abstract, differentiates Applicant’s invention, i.e., an assembly or combination of two or more pre-existing standard lenses, from the Doshi device which is produced through manufacturing process such as 3D printer”, the examiner respectfully disagrees. Doshi consists of an assembly of two contact lenses as described in claims 2, 19, and 53 above, as the device disclosed in Doshi is a combination of the two contact lenses described in Doshi. Therefore, the inclusion of the term “assembly” would not differentiate the Applicant’s invention from the disclosure of Doshi.
In response to applicant’s argument “by making an amendment to replace “comprising” with “consisting of” in both claims 2 and 53, applicant has limited the claims to exclude features and limitations that are described and claimed by Doshi”, the argument is rendered moot under new interpretations of the prior art and the use of additional prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                                                                                   
/QUANG D THANH/Primary Examiner, Art Unit 3785